Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 3/10/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. No. 2020/0328210 A1), hereafter referred to as Wu, in view of JPH07202144A (Pub. 08/04/1995, using English translation provided by the Examiner), hereafter referred to as JP144.

As to claim 1, Wu discloses an integrated circuit (figs 1-2, [0004]-[0005]) comprising:
field effect transistors arranged in a stack (transistors 110 and 120 in stack);
local interconnect structures (141 and 142) comprising select conductive paths between select terminals of the field effect transistors (141 is connected to gate terminal 113 of transistor 110 and 142 is connected to gate terminal 123 of transistor 120) to define circuitry; and 
an array of contacts (contacts 155 and 151) disposed on an accessible surface of the integrated circuit (top surface), each contact being electrically coupled to a corresponding electrical node of the circuitry (contact 151 connected to gate of transistor 110 and contact 155 connected to gate of transistor 120) such that a lower field effect transistor (110) in the stack and an upper field effect transistor (120) in the stack each have gate contacts which are independent from each other (gate contacts 151 and 155 are shown as independent from each other). 
Wu does not explicitly disclose that the integrated circuit is arranged in a unit cell in an array of unit cells, however, Wu does disclose wherein the integrated circuit may include logic gate circuit including AND, OR, NAND, MUX, Flip-flop, Latch, BUFF, inverter, or any other types of logic circuit ([0022]).
 Nonetheless, JP144 discloses unit cells arranged in an array (page 2, third paragraph) wherein the unit cells include logic circuits such as NAND, flip-flow, AND, multiplexer and counter circuits (page 2, first paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the logic circuit of Wu in the unit cell array of JP144 since this will allow for the incorporation of the logic circuitry of Wu into a composite logic function of a VLSI chip.  

As to claim 2, Wu in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Wu’s figures 1-2 do not explicitly disclose the claimed functionalization layer such as a BEOL processed layers to functionalize or connect the circuit elements shown. 
However, Wu further discloses a functionalization layer comprising electrically conductive wiring segments formed between select contacts on respective accessible surfaces of the circuitry (fig 4B, functionalization layer 481-482). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the functionalization layers of figure 4B in the unit cell array of Wu’s figures 1-2 in view of JP144 since this will allow for further interconnection of the circuit elements through a low resistance metallization layer.  

As to claim 3, Wu in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
JP144 further discloses wherein the unit cells have a common footprint (page 2) and are positioned so that diffusion breaks embracing the cell circuitry of each unit cell align with the diffusion breaks in adjacent unit cells to form continuous spaces that extend across all unit cells in respective columns of the array (figure 1 and page 2). 

As to claim 7, Wu in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
JP144 further discloses wherein the cell circuitry is identical across all unit cells in the array (page 2 third paragraph). 

As to claim 8, Wu in view of JP144 disclose the integrated circuit of claim 7 (paragraphs above),
Wu further discloses wherein the cell circuitry is constructed from front end-of-line and middle end-of-line structures (figs 1-2 and 4A-B, front end of the line is the first stack level 471-474 and middle end of line including second stack level 481-482). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the metallization layers of figure 4B in the unit cell array of Wu’s figures 1-2 in view of JP144 since this will allow for further interconnection of the circuit elements through a low resistance metallization layer.  

As to claim 9, Wu in view of JP144 disclose the integrated circuit of claim 8 (paragraphs above),
Wu in view of JP144 does not explicitly disclose wherein the front-end of line and middle-end of line processes include multiplication patterning processes. 
Nonetheless, the Examiner takes Official Notice that multiplication patterning processes including self-aligned double patterning processes were well-known and understood to one of ordinary skill in the art at the time the application was effectively filed.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use known multiplication patterning processes in the front and middle end of line processes of Wu in view of JP144 in order to allow for low cost frequency improvement and patterning to image the critical features. 

As to claim 10, Wu in view of JP144 disclose the integrated circuit of claim 9 (paragraphs above),
Wu in view of JP144 does not explicitly disclose wherein the multiplication patterning processes include directed self-assembly and/or self-aligned double patterning. 
Nonetheless, the Examiner takes Official Notice that multiplication patterning processes including self-aligned double patterning processes were well-known and understood to one of ordinary skill in the art at the time the application was effectively filed.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use known multiplication patterning processes in the front and middle end of line processes of Wu in view of JP144 in order to allow for low cost frequency improvement and patterning to image the critical features. 

As to claim 11, Wu in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Wu further discloses wherein the field effect transistors are stacked in complementary pairs ([0022]). 

As to claim 14, Wu in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Wu further discloses wherein the filed effect transistors are stacked in planes that are parallel to the accessible surface (figs 1-2, stacked transistors 110 and 120). 

As to claim 15, Wu in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Wu further discloses wherein the integrated circuit is monolithic (fig 1, [0022]). 

As to claim 16, Wu discloses an integrated circuit (figs 1-2, [0004]-[0005]) comprising:
electrical contacts (151, 155) across a surface comprising:
transistors arranged in a stack (transistors 110 and 120 in stack);
local interconnect structures (141 and 142) comprising select conductive paths between select terminals of the field effect transistors (141 is connected to gate terminal 113 of transistor 110 and 142 is connected to gate terminal 123 of transistor 120) to define circuitry; and 
wherein select nodes of the circuitry are connected to the electrical contacts (contacts 155 and 151) disposed on an accessible surface of the integrated circuit (top surface), each contact being electrically coupled to a corresponding electrical node of the circuitry (contact 151 connected to gate of transistor 110 and contact 155 connected to gate of transistor 120) such that a lower field effect transistor (110) in the stack and an upper field effect transistor (120) in the stack each have gate contacts which are independent from each other (gate contacts 151 and 155 are shown as independent from each other). 
Wu does not explicitly disclose that the integrated circuit is arranged in a unit cell in an array of unit cells, however, Wu does disclose wherein the integrated circuit may include logic gate circuit including AND, OR, NAND, MUX, Flip-flop, Latch, BUFF, inverter, or any other types of logic circuit ([0022]).
 Nonetheless, JP144 discloses unit cells arranged in an array (page 2, third paragraph) wherein the unit cells include logic circuits such as NAND, flip-flow, AND, multiplexer and counter circuits (page 2, first paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the logic circuit of Wu in the unit cell array of JP144 since this will allow for the incorporation of the logic circuitry of Wu into a composite logic function of a VLSI chip.  

As to claim 17, Wu in view of JP144 disclose the integrated circuit of claim 16 (paragraphs above),
Wu’s figures 1-2 do not explicitly disclose the claimed functionalization layer such as a BEOL processed layers to functionalize or connect the circuit elements shown. 
However, Wu further discloses a functionalization layer comprising electrically conductive wiring segments formed between select contacts on respective accessible surfaces of the circuitry (fig 4B, functionalization layer 481-482). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the functionalization layers of figure 4B in the unit cell array of Wu’s figures 1-2 in view of JP144 since this will allow for further interconnection of the circuit elements through a low resistance metallization layer.  

As to claim 20, Wu in view of JP144 disclose the integrated circuit of claim 16 (paragraphs above),
Wu further discloses wherein the field effect transistors are stacked in planes that are parallel to the surface on which the electrical contacts are disposed (figs 1-2, stacked transistors 110 and 120). 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of JP144 and further in view of Shao et al. (US Pub. No. 2020/0286831 A1), hereafter referred to as Shao.

As to claim 12, Wu in view of JP144 disclose the integrated circuit of claim 11 (paragraphs above),
Wu does not disclose that the gates of each of the complementary pairs of field effect transistors are electrically connected to one another. 
Nonetheless, Shao discloses wherein gates of each of the complementary pairs of field effect transistors are electrically connected to one another (fig 3 and fig 5, gates 312). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to interconnect gates of complementary pairs of the field effect transistors of Wu in view of JP144 with one another as taught by Shao since this will allow for the circuitry to form an inverter structure.  

As to claim 13, Wu in view of JP144 disclose the integrated circuit of claim 12 (paragraphs above),
Wu does not disclose wherein the complementary pairs in the stack of field effect transistors is greater than one in number. 
Nonetheless, Shao discloses wherein the complementary pairs in the stack of field effect transistors is greater than one in number (fig 3, pairs of FET; [0038]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form more than one pair of complementary pairs of transistors so that the functionality of the unit cell is increased. 

Allowable Subject Matter
Claims 4-6 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations as recited in claim 4, specifically, power walls disposed in the continuous spaces, the power walls providing electrical power to at least the unit cells in the respective columns of the array or claim 18, specifically, power walls disposed in continuous spaces between groups of the unit cells, the power walls providing electrical power to at least the unit cells in the corresponding group thereof.  Claim 19 is objected to as allowable because of its dependence on an objected claim. 

Pertinent Art
US 10,734,383; US 2020/0328212; and US 2020/0235098 are pertinent prior art references. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/19/2022